DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (USPGPUB 2004/0193063) in view of Basu (USPGPUB 2015/0057511), and further in view of Ju et al. (USPGPUB 2014/0168647). In regard to claim 1, Kimura discloses a heart rate module (Figs. 1-16 and associated descriptions; heart rate, [0001-0012]) comprising a housing structure (Figs. 1A-1B, 2 and 12-15 and associated descriptions) composed of a rear housing (element 23a, 38a and 80a, Figs. 2, 12 and 15 and associated descriptions) and a light-transmitting cover plate (elements 23c, 38c and 80c, Figs. 2, 12 and 15 and associated descriptions), wherein the module includes a PD (elements 21, 37 and 75/79, Figs. 2, 12 and 15 and associated descriptions) and an LED (LEDs 17/19, 33/35 and 73/77, Figs. 2, 12 and 15 and associated descriptions) which are fixed at a predetermined distance (Figs. 2, 12 and 15 and associated descriptions).
Kimura does not specifically discloses a PCB assembly is disposed in the housing structure; wherein the PCB assembly includes a PCB, a PD and an LED, wherein the PD and the LED are fixed on the PCB at a predetermined distance.
Basu teaches a heart rate module (Figs. 1-2 and 14-15 and associated descriptions) comprising a PCB assembly is disposed in a housing structure (element 10 with PCB boards 12 and 12’, Figs. 3C, 3D, 6A, and 14-15 and associated descriptions); wherein the PCB assembly includes a PCB (element 24 and PCB boards 12 and 12’, Figs. 1, 3C, 3D, 6A, and 14-15 and associated descriptions; PCB, [0040]), a PD (element 16 and/ or 20, Figs. 3D, 6A, and 14-15 and associated descriptions) and an LED (elements 14 and 15, Figs. 1, 3D, 6A, and 14-15 and associated descriptions), wherein the PD and the LED are fixed on the PCB at a predetermined distance (Figs. 1, 3D, 6A, and 14-15 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module (Kimura) to incorporate the PCB and associated elements/ configurations as taught by Basu, since both devices are optical heart rate monitors and one of ordinary skill in the art would have recognized that a PCB can be utilized to integrate electronic elements and provide a much more compact package of the module (see at least [0040] of Basu). The rationale would have been to provide an integrated and a compact heart rate monitoring module.
Kimura as modified by Basu does not specifically disclose a hot melt positioning column is disposed on the rear housing, and the PCB assembly is fixed on the rear housing through the hot melt positioning column.
Ju teaches a device comprises a PCB and a housing ([0033]), wherein the housing includes one or more guide features, such as positioning pins 480 ([0033]) and the pins be melted to secure the housing 490 to the PCB ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection configurations (Kimura as modified by Basu) with the mounting configurations as taught by Ju to yield predictable results, since both devices have a housing comprises integrated PCB with light emitter/ detector and one of ordinary skill in the art would have recognized that using melt pins and corresponding configurations is an alternative equivalent ways to secure a PCB to a housing. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 2, Kimura as modified by Basu and Ju discloses the PCB assembly further comprises a micro control-electronic device (abstract; [0007]; [0036] of Basu).
In regard to claim 3, Kimura as modified by Basu and Ju discloses a locating hole is provided on the PCB, and corresponds to the hot melt positioning column on the rear housing (apertures in the PCB, [0033] of Ju).
In regard to claim 5, Kimura as modified by Basu and Ju discloses the PCB board comprises a terminal product  (a serial port, [0069]; USB port, Fig. 12 and associated descriptions; [0071] of Basu) but does not specifically disclose a terminal locating hole is further provided on the rear housing, wherein the terminal locating hole is used for fixing and assembling with a terminal product. However, one of ordinary skill in the art would have recognized that the PCB board comprises a port(s) for connecting with external devices, the housing must provide corresponding locating hole(s) for the connections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing to incorporate locating hole(s) in order to facilitate connections.
In regard to claim 7, Kimura as modified by Basu and Ju discloses the light-transmitting cover plate is fixed to the rear housing (Figs. 3, 12 and 15 of Kimura) but does not specifically discloses they are fixed by a double-sided adhesive. However, one of ordinary skill in the art would have recognized that a double-sided adhesive is commonly used for securing/ connecting multiple components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fixing configurations between the plate and the housing with the use of a double-sided adhesive to yield predictable results.  The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kimura, Basu and Ju as applied to claims 1-3, 5 and 7 above, and further in view of Fei (USPGPUB 2014/0361147). In regard to claim 4, Kimura as modified by Basu and Ju discloses all the claimed limitations except a plurality of through-slots are provided on the rear housing, wherein each of the through-slots is used to accommodate the PD or the LED, and grating baffles for preventing light interferences are respectively formed between the through-slots.
Fei teaches a heart rate measuring device (Figs. 1-10 and associated descriptions; heart rate, [0028]) comprises a plurality of through-slots are provided on the housing (slots/ cavities in the housing 250/260 for accommodating LEDs 232 and 234 and PD 242, Fig. 5A and associated descriptions; [0061-0067]), wherein each of the through-slots is used to accommodate the PD or the LED housing (slots/ cavities in the housing 250/260 for accommodating LEDs 232 and 234 and PD 242, Fig. 5A and associated descriptions; [0061-0067]), and grating baffles for preventing light interferences are respectively formed between the through-slots (barriers 520 and 525, Fig. 5A and associated descriptions; [0061-0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module (Kimura as modified by Basu and Ju) to incorporate the configuration(s) of through-slots and barriers and associated elements as taught by Fei, since both devices are heart rate monitors and one of ordinary skill in the art would have recognized that the configuration as taught by Fei facilitate preventing the emitted light directly reaches the PD and reducing optical noise (see Fig. 5A and associated descriptions of Fei). The rationale would have been to obtain more accurate optical measurements. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kimura, Basu and Ju as applied to claims 1-3, 5 and 7 above, and further in view of Haar et al . (USPN 5,893,364). In regard to claim 6, Kimura as modified by Basu and Ju discloses all the claimed limitations except a black silk screen is provided in an area other than a position corresponding to that of the PD and the LED, on a surface of the light-transmitting cover plate, so as to form a light-transmitting window at the position corresponding to that of the PD and the LED.
Haar teaches an optical measuring device (Figs. 2 and 5 and associated descriptions) comprises a light-transmitting cover plate (elements 16, Figs. 2 and 5 and associated descriptions) and a black silk screen is provided in an area other than a position corresponding to that of the PD and the LED, on a surface of the light-transmitting cover plate (black paint/ ink 22 and 40/41 disposed on element 16, Figs. 2 and 5 and associated descriptions; black paint, Col 4 lines 41-61; screen printing black ink, Col 6 lines 1-17), so as to form a light-transmitting window at the position corresponding to that of the PD and the LED (elements 23a-c and 24, Figs. 2 and 5 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module (Kimura as modified by Basu and Ju) to incorporate the black screen(s) as taught by Haar, since both devices are optical measuring devices and one of ordinary skill in the art would have recognized that the mask can absorb light components which leave the sample surface between the irradiation and detection sites (see at least Col 6 lines 18-29 of Haar). The rationale would have been to reduce noise and obtain more accurate optical measurements

Conclusion
It appears that some of the claim limitations are directly translated from the foreign language/ document. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfeiffer et al. (USPN 5,305,744) teaches an optical measuring device comprises an opaque layer/ coating disposed on a transparent layer via a silk-screen printing process (elements 13 and 14, Figs. 1-3; Col 4 lines 13-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791